Name: 91/268/EEC: Commission Decision of 26 April 1991 amending certain Commission Decisions concerning agricultural statistics in connection with the unification of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  political geography;  agricultural structures and production;  international security
 Date Published: 1991-05-29

 Avis juridique important|31991D026891/268/EEC: Commission Decision of 26 April 1991 amending certain Commission Decisions concerning agricultural statistics in connection with the unification of Germany Official Journal L 134 , 29/05/1991 P. 0049 - 0050 Finnish special edition: Chapter 3 Volume 37 P. 0197 Swedish special edition: Chapter 3 Volume 37 P. 0197 COMMISSION DECISION of 26 April 1991 amending certain Commission Decisions concerning agricultural statistics in connection with the unification of Germany (91/268/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 (1), as amended by Regulation (EEC) No 807/89 (2), and in particular Article 8 (1) thereof, Whereas the regional breakdown of agricultural statistics must be brought into line with the new administrative structure in Germany; Whereas the standard gross margins to be calculated in accordance with Commission Decision 85/377/EEC of 7 June 1985 establishing a Community typology for agricultural holdings (3) are not available for the territory of the former German Democratic Republic and, consequently, it is not yet possible to calculate the type of farming for holdings on that territory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The following subparagraph is hereby added to Article 4 of Commission Decision 76/805/EEC (4): 'Nothwithstanding the first indent, Germany is authorized to delay transmission of the monthly statistics on the territory of the former German Democratic Republic until 10 weeks after the reference month at the latest.' Article 2 The list of regions and districts in Annex I, A. A/01 I. Germany to Commission Decision 89/651/EEC (5) is hereby amended as follows: - The region '012. Hamburg, Bremen und Berlin (West)' becomes '017. Hamburg, Bremen und Berlin' and the district '001. Hamburg, Bremen und Berlin (West)' becomes '001. Hamburg, Bremen und Berlin', - The following regions and districts are inserted: 'Regions Districts 012. Brandenburg 001. Brandenburg 013. Mecklenburg-Vorpommern 001. Mecklenburg-Vorpommern 014. Sachsen 001. Sachsen 015. Sachsen-Anhalt 001. Sachsen-Anhalt 016. Thueringen 001. Thueringen'. Article 3 The following paragraph is hereby added to Article 2 of Commission Decision 89/652/EEC (6): '3. However, in the case of the results of the 1991 basic survey, Germany is not required to draw up the results at the level of the less-favoured areas or broken down by economic size classes or by type of farming for holdings on the territory of the former German Democratic Republic.' Article 4 1. In Annex I to Commission Decision No 87/228/EEC (7) a production area 'Ost' with code '04' is hereby added for Germany. 2. In Annex III to the said Decision: - a production area '4. Ost' comprising 'Berlin, Brandenburg, Mecklenburg-Vorpommern, Sachsen, Sachsen-Anhalt und Thueringen', is added for the Federal Republic of Germany, - 'Berlin' is deleted in the production area '1. Nord'. Article 5 This Decision is addressed to the Member States. Done at Brussels, 26 April 1991. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 56, 2. 3. 1988, p. 1. (2) OJ No L 86, 31. 3. 1989, p. 1. (3) OJ No L 220, 17. 8. 1985, p. 1. (4) OJ No L 285, 16. 10. 1976, p. 31. (5) OJ No L 391, 30. 12. 1989, p. 1. (6) OJ No L 391, 30. 12. 1989, p. 42. (7) OJ No L 94, 8. 4. 1987, p. 32.